Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 11/04/2020.
3.	Claims 1-16 are currently pending in this Office action.  This action is made Final.

Information Disclosure Statement
4.	The information disclosure statements (IDS) filed on 11/04/2020 were considered by the examiner.

Double Patenting
5.	The examiner acknowledges the Terminal Disclaimer filed on 11/04/2020.  The Double Patenting rejection made in the prior Office action is withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 1-4, 8-12 and 16 are rejected under 35 U.S.C. 103 as being obvious over U.S. 2014/0201161 (hereinafter Kumarasamy) in view of U.S. 8,442,952 (hereinafter Armangau).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Regarding claims 1 and 9, Kumaras discloses a system for retrieving and converting database data from one database application format to another database application format, the system comprising:
one or more secondary storage controller computers comprising computer hardware configured to:

access a table that maps where the subset of database data blocks are located in the one or more secondary storage devices ([0084-0085]);
from the one or more secondary storage devices, retrieve the subset of database data blocks; and forward the retrieved subset of data blocks to a computing device ([0215, 0277-0278]); the computing device configured to:
receive each of the retrieved subset of data blocks; store the retrieved subset of data blocks in a staging memory; convert at least some of the retrieved subset of data blocks to a second database application format before receiving other blocks of the retrieved subset of data blocks; and forward the converted data blocks in a second database application format to a requestor ([0286-0288]). 
Kumaras does not explicitly disclose the feature of wherein the request includes one or more offsets in a database file corresponding to the database data blocks.  However Armangau discloses that “data source 20 sends a write I/O request for a data block where the write request for the data block includes an offset of the data block” (col. 18, lns. 17-25) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Armangau in the system of Kumaras in view of the desire to enhance the data storage system by utilizing the data block offset information resulting in improving the efficiency of restoring the backed-up database data.



Regarding claims 4 and 12, Kumaras in view of Armangau discloses the system wherein the table is stored in an index associated with the one or more secondary storage controller computers (Kumaras: [0008]). 

Regarding claims 8 and 16, Kumaras in view of Armangau discloses the system wherein the one or more secondary storage devices include one or more tapes (Kumaras: [0086 and 0091]). 

9.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being obvious over Kumaras in view Armangau, and further in view of U.S. 2010/0070448 (hereinafter Omoigui).

Regarding claims 3 and 12, Kumaras in view of Armangau discloses the system wherein the computing device forwards the retrieved subset of data blocks to a second computing device for performing the conversion ([0318-0336]).  The references do not explicitly disclose the feature of utilizing a staging memory.  However, such feature is well known in the art as disclosed by Omoigui ([2837 and 2846]) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Omoigui in the system of Kumarasamy and Armangau in view of the desire to enhance the indexing scheme by utilizing the staging server resulting in improving the efficiency of the data storage process. 

Allowable Subject Matter
10.	Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 5-7 and 13-15, the prior art fails to make obvious the method or the system comprising, in addition to the other recited features of the claim, a first computing device comprising computer hardware and configured to receive an access request to access a first database object in a database file to use in a second database application, the first database application residing on a computing device within a primary storage subsystem, identify the subset of database data blocks which correspond to the first database object by consulting an index associated with the database file that provides a mapping between database objects and corresponding application-level blocks, issue a data retrieval request to retrieve the subset of database data blocks from the one or more secondary storage devices and which store a secondary copy of the database file in the manner recited in claims 5 or 13.

Response to Arguments
11.	Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.  

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONICA M PYO/Primary Examiner, Art Unit 2161